EXHIBIT 10.3

EXECUTION VERSION

SECOND AMENDED AND RESTATED GUARANTY AGREEMENT

This SECOND AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of January 6, 2014
(this “Guaranty Agreement”), is made by and among the Parent Borrower (as
defined below), each of the undersigned Subsidiary Loan Parties, any Subsidiary
Loan Party hereafter added as a Guarantor (as defined below) and the Agent (as
defined below).

WHEREAS, DARLING INTERNATIONAL INC., a Delaware corporation (the “Parent
Borrower”), has entered into that certain Amended and Restated Credit Agreement
dated September 27, 2013, among the Parent Borrower, the other Borrowers party
thereto, the lenders from time to time party thereto, JPMORGAN CHASE BANK, N.A.,
as the administrative agent and the other agents party thereto (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”) and in connection therewith
certain of its Subsidiaries, from time to time prior to the date hereof, entered
into that certain Amended and Restated Guaranty Agreement dated September 27,
2013, by the Subsidiary Loan Parties party thereto (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Guaranty Agreement”);

WHEREAS, the Parent Borrower and the other applicable parties thereto have
agreed to amend and restate the Existing Credit Agreement in its entirety, and
in connection therewith enter into that certain Second Amended and Restated
Credit Agreement dated the date hereof, among the Parent Borrower, the other
Borrowers party thereto, the lenders from time to time party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as the administrative agent (the “Agent”)
and the other agents party thereto (the “Credit Agreement”; capitalized terms
used herein but not otherwise defined herein shall have the same meaning
assigned to such terms in the Credit Agreement);

WHEREAS, in connection with the Credit Agreement, the Parent Borrower and the
Agent have agreed to amend and restate the Existing Guaranty Agreement as set
forth herein, and the execution and delivery of this Guaranty Agreement is a
condition precedent to the effectiveness of the Credit Agreement;

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Parent Borrower and the
Subsidiary Loan Parties and any Subsidiary Loan Party hereafter added as a
“Guarantor” hereto pursuant to (a) in the case of Domestic Subsidiaries, a
Subsidiary Joinder Agreement substantially in the form attached as Exhibit B to
the Security Agreement and (b) in the case of Foreign Subsidiaries, a Subsidiary
Joinder Agreement substantially in the form attached as Exhibit A hereto (each
such agreement referred to under clause (a) or (b), a “Subsidiary Joinder
Agreement” and each such Parent Borrower or Subsidiary Loan Party party to a
Subsidiary Joinder Agreement, individually a “Guarantor” and collectively the
“Guarantors”), hereby irrevocably and unconditionally guarantees to the Secured
Parties (other than the Pari Passu Noteholders, the “Guaranteed Secured
Parties”), the full and prompt payment and performance of the Guaranteed
Indebtedness (hereinafter defined), this Guaranty Agreement hereby amending and
restating the Existing Guaranty Agreement upon the terms set forth herein:

1. The term “Guaranteed Indebtedness”, as used herein, means all of the
Obligations, as defined in the Credit Agreement and the other Loan Documents.
The “Guaranteed Indebtedness” shall include (a) any increases, extensions and
rearrangements of the Obligations under any amendments, restatements, amendment
and restatements, supplements or other modifications of the documents and
agreements creating the Obligations and (b) any and all post-petition interest
and expenses (including attorneys’ fees in accordance with the terms and
conditions of the Credit Agreement) arising in



--------------------------------------------------------------------------------

connection with any proceeding under any bankruptcy, insolvency, or other
similar law whether or not allowed in such proceeding; provided that the
Guaranteed Indebtedness shall be limited, with respect to each Guarantor, to an
aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 544 or 548
of the United States Bankruptcy Code or under any applicable state or local law
relating to fraudulent transfers or conveyances or under other local law
limitations set forth in any applicable Subsidiary Joinder Agreement; provided
further that notwithstanding anything herein to the contrary, with respect to
any Foreign Subsidiary Loan Party (i) on or after the Pari Passu Notes Repayment
Date, (x) “Guaranteed Indebtedness” shall only mean the Foreign Obligations and
with respect to clauses (a) and (b) above, shall only include such amounts as
they relate to the Foreign Obligations, (y) the guarantee by the Foreign
Subsidiary Loan Parties in respect of the Obligations other than the Foreign
Obligations on such date shall be terminated, cancelled and of no further force
and effect, and (z) the Foreign Subsidiary Loan Parties will have no further
obligations hereunder in respect of such guarantees (such release, the
“Guarantee Reallocation”) and (ii) notwithstanding any other provision of this
Guaranty Agreement to the contrary, the Guaranteed Indebtedness and any
guarantee of Obligations or Foreign Obligations shall be subject to any
limitations as reasonably agreed by the Agent and such Foreign Subsidiary Loan
Party in accordance with the Agreed Security Principles and set forth in any
applicable Subsidiary Joinder Agreement); provided, further, that for purposes
of determining any guarantee obligations of any Guarantor under this Guaranty
Agreement, the definition of “Obligations” (and for the avoidance of doubt
“Foreign Obligations”) shall not create any guarantee by any Guarantor of any
Excluded Swap Obligations (as defined below) of such Guarantor. As used herein,
the following terms have the following meanings:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee by such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the Agent.
If a Swap Obligation arises under a master agreement governing more than one
Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guarantee or security interest is
or becomes illegal.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

GUARANTY AGREEMENT, Page 2



--------------------------------------------------------------------------------

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

2. Subject in all cases to the Guarantee Reallocation, the Guarantors together
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty Agreement. Accordingly, in the event any payment or distribution
is made by a Guarantor under this Guaranty Agreement (a “Funding Guarantor”)
that exceeds its Fair Share (as defined below), that Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in the
amount of such other Contributing Guarantor’s Fair Share Shortfall (as defined
below), with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments (as defined below) to equal its Fair Share. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Adjusted Maximum
Amount (as defined below) with respect to such Contributing Guarantor to
(ii) the aggregate of the Adjusted Maximum Amounts with respect to all
Contributing Guarantors, multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
Agreement in respect of the obligations guarantied, as applicable, giving effect
to the Guarantee Reallocation from and after the date thereof. “Fair Share
Shortfall” means, with respect to a Contributing Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Adjusted
Maximum Amount” means, with respect to a Contributing Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty Agreement determined in accordance
with the provisions hereof; provided that, solely for purposes of calculating
the “Adjusted Maximum Amount” with respect to any Contributing Guarantor for
purposes of this paragraph 2, the assets or liabilities arising by virtue of any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Contributing Guarantor. “Aggregate Payments”
means, with respect to a Contributing Guarantor as of any date of determination,
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty Agreement
(including, without limitation, in respect of this paragraph 2). The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this paragraph 2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder.

3. This instrument shall be an absolute, continuing, irrevocable and
unconditional guaranty of payment and performance, and not a guaranty of
collection, and each Guarantor shall remain liable on its obligations hereunder
until the Date of Full Satisfaction in accordance with the terms and conditions
of the Credit Agreement. No set-off, counterclaim, recoupment, reduction, or
diminution of any obligation, or any defense of any kind or nature which any
Borrower may have against any Guaranteed Secured Party or any other party, or
which any Guarantor may have against any Borrower, any Guaranteed Secured Party
or any other party, shall be available to, or shall be asserted by, any
Guarantor against any Guaranteed Secured Party or any subsequent holder of the
Guaranteed Indebtedness or any part thereof or against payment of the Guaranteed
Indebtedness or any part thereof until the Date of Full Satisfaction in
accordance with the terms and conditions of the Credit Agreement.

4. If a Guarantor becomes liable for any Indebtedness owing by any Borrower to
any Guaranteed Secured Party by endorsement or otherwise, other than under this
Guaranty Agreement, such liability shall not be in any manner impaired or
affected hereby, and the rights of the Guaranteed Secured Parties hereunder
shall be cumulative of any and all other rights that any Guaranteed Secured
Party may ever have against such Guarantor. The exercise by any Guaranteed
Secured Party of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

GUARANTY AGREEMENT, Page 3



--------------------------------------------------------------------------------

5. Upon the occurrence and continuance of an Event of Default arising from any
Borrower’s default in payment of its Obligations, or any part thereof, when such
Obligations become due, whether by its terms, by acceleration, or otherwise, the
Guarantors of such defaulted Obligations to the extent constituting Guaranteed
Indebtedness shall, jointly and severally, promptly pay the amount due thereon
to Agent, without notice or demand, in the currency required by the Credit
Agreement, and it shall not be necessary for the Agent or any other Guaranteed
Secured Party, in order to enforce such payment by any Guarantor, first to
institute suit or exhaust its remedies against any Borrower or others liable on
such Guaranteed Indebtedness, or to enforce any rights against any Collateral
which shall have been given to secure such Guaranteed Indebtedness. In the event
such payment is made by a Guarantor, then such Guarantor shall be subrogated to
the rights then held by the Agent and any other Guaranteed Secured Party with
respect to the Guaranteed Indebtedness to the extent the Guaranteed Indebtedness
was discharged by such Guarantor and, in addition, upon payment by such
Guarantor of any sums to the Agent or any other Guaranteed Secured Party
hereunder, all rights of such Guarantor against the applicable Borrower, any
other Guarantor or any collateral arising as a result therefrom by way of right
of subrogation, reimbursement, or otherwise shall in all respects be subordinate
and junior in right of payment until the Date of Full Satisfaction in accordance
with the terms and conditions of the Credit Agreement. All payments received by
the Agent hereunder shall be applied by the Agent to payment of the applicable
Guaranteed Indebtedness in the order provided for in Section 2.18(f) of the
Credit Agreement.

6. If acceleration of the time for payment of any amount payable by any Borrower
under its Obligations is stayed upon the insolvency, bankruptcy, reorganization
or any similar proceeding of such Borrower, all such amounts otherwise subject
to acceleration under the terms of the Guaranteed Indebtedness relating to such
Obligations shall nonetheless be payable by the applicable Guarantors hereunder
forthwith on demand by the Agent or the Required Lenders.

7. Subject, from and after the date of the Guarantee Reallocation, to the
Guarantee Reallocation, each Guarantor hereby agrees that its obligations under
this Guaranty Agreement shall not be released, discharged, diminished, impaired,
reduced, or affected for any reason or by the occurrence of any event which
affects the Guaranteed Indebtedness, including, without limitation, one or more
of the following events, whether or not with notice to or the consent of any
Guarantor: (a) the taking or accepting of Collateral as security for any or all
of the Guaranteed Indebtedness or the release, surrender, exchange, or
subordination of any Collateral now or hereafter securing any or all of the
Guaranteed Indebtedness; (b) any partial release of the liability of any
Guarantor hereunder, or the full or partial release of any other guarantor from
liability for any or all of the Guaranteed Indebtedness; (c) any disability of
any Borrower, or the dissolution, insolvency, bankruptcy, or any similar
proceeding of any Borrower, any Guarantor, or any other party at any time liable
for the payment of any or all of the Guaranteed Indebtedness; (d) any renewal,
extension, modification, waiver, amendment, restatement, amendment and
restatement or rearrangement of any or all of the Guaranteed Indebtedness or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Guaranteed Indebtedness; (e) any adjustment, indulgence,
forbearance, waiver, or compromise that may be granted or given by the Agent or
any other Guaranteed Secured Party to any Borrower, any Guarantor, or any other
party ever liable for any or all of the Guaranteed Indebtedness; (f) any
neglect, delay, omission, failure, or refusal of the Agent or any other
Guaranteed Secured Party to take or prosecute any action for the collection of
any of the Guaranteed Indebtedness or to foreclose or take or prosecute any
action in connection with any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Indebtedness;
(g) the unenforceability or invalidity of any or all of

 

GUARANTY AGREEMENT, Page 4



--------------------------------------------------------------------------------

the Guaranteed Indebtedness or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (h) any payment by any Borrower or any other party to the Agent or
any other Guaranteed Secured Party is held to constitute a preference under
applicable bankruptcy or insolvency law or if for any other reason the Agent or
any other Guaranteed Secured Party is required to refund any payment or pay the
amount thereof to someone else; (i) the settlement or compromise of any of the
Guaranteed Indebtedness; (j) the non-perfection of any security interest or lien
securing any or all of the Guaranteed Indebtedness; (k) any impairment of any
Collateral securing any or all of the Guaranteed Indebtedness; (l) the failure
of the Agent or any other Guaranteed Secured Party to sell any Collateral
securing any or all of the Guaranteed Indebtedness in a commercially reasonable
manner or as otherwise required by law; (m) any change in the corporate
existence, structure, or ownership of any Borrower or any Guarantor; or (n) any
other circumstance which might otherwise constitute a defense available to, or
discharge of, any Borrower or any other Guarantor (in any case other than upon
the Date of Full Satisfaction or the Guarantee Reallocation).

8. Each Guarantor represents and warrants to the Agent and the Lenders that the
representations and warranties in Sections 3.01, 3.02 and 3.03 of the Credit
Agreement to the extent relating to it are true and correct in all material
respects as of the date hereof and on each date the representations and
warranties hereunder are restated pursuant to any of the Loan Documents with the
same force and effect as if such representations and warranties had been made on
and as of such date except to the extent that such representations and
warranties relate specifically to another date.

9. Each Guarantor acknowledges the following:

(a) It has, independently and without reliance upon the Agent or any Lender and
based upon such documents and information as it has deemed appropriate, made its
own analysis and decision to enter into the Loan Documents to which it is a
party.

(b) It is not relying upon the Agent or any Lender to provide (and neither the
Agent nor any Lender shall have any duty to provide) any information concerning
the financial condition and assets of any Borrower to it either now or in the
future.

10. Each Guarantor covenants and agrees that, until the Date of Full
Satisfaction, it will comply with all covenants set forth in the Credit
Agreement that are applicable to it.

11. When an Event of Default exists and is continuing and subject to the terms
and conditions of the Credit Agreement, the Agent and each other Guaranteed
Secured Party shall, to the fullest extent permitted by law, have the right to
set-off and apply against each applicable Guarantor’s Guaranteed Indebtedness
constituting Loan Obligations, at any time and without notice to any Guarantor,
any and all deposits (general or special, time or demand, provisional or final)
or other sums at any time credited by or owing from the Agent and each other
Guaranteed Secured Party to any Guarantor (determined giving effect to the
Guarantee Reallocation, as applicable) whether or not the Guaranteed
Indebtedness is then due and irrespective of whether or not the Agent or any
other Guaranteed Secured Party shall have made any demand under this Guaranty
Agreement. Each Guaranteed Secured Party agrees promptly to notify the Borrowers
in writing (with a copy to the Agent) after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights and remedies of the Agent and other
Guaranteed Secured Parties hereunder are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Agent or any other Secured Party may have.

 

GUARANTY AGREEMENT, Page 5



--------------------------------------------------------------------------------

12. (a) Each Guarantor agrees that any and all Liens (including any judgment
liens), upon any such Guarantor’s assets securing payment of any Subordinated
Indebtedness shall be and remain inferior and subordinate to any and all Liens
upon any such Guarantor’s assets securing payment of the Guaranteed Indebtedness
or any part thereof, regardless of whether such Liens that are in favor of a
Guarantor, the Agent or any other Guaranteed Secured Party presently exist or
are hereafter created or attached. Without the prior written consent of the
Agent (which consent shall not be unreasonably withheld), no Guarantor shall
(i) file suit against any other Guarantor or exercise or enforce any other
creditor’s right it may have against any other Guarantor, or (ii) foreclose,
repossess, sequester, or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, receivership, bankruptcy,
reorganization, rearrangement, debtor’s relief or other insolvency proceeding)
to enforce any obligations of any other Guarantor to such Guarantor or any Liens
held by such Guarantor on assets of any other Guarantor.

(b) In the event of any liquidation, receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief or other insolvency proceeding involving any
Guarantor as debtor, the Agent shall have the right to prove and, to the extent
permitted by applicable law, vote any claim under the Subordinated Indebtedness
and to receive directly from the receiver, trustee or other court custodian all
dividends, distributions, and payments made in respect of the Subordinated
Indebtedness until the Date of Full Satisfaction. The Agent may apply any such
dividends, distributions, and payments against such Guaranteed Indebtedness in
accordance with the Credit Agreement.

13. Except for modifications made pursuant to the execution and delivery of a
Subsidiary Joinder Agreement, as otherwise provided in the Credit Agreement or
in connection with the Guarantee Reallocation, no amendment or waiver of any
provision of this Guaranty Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Guarantors and the Agent (with the consent of the
Required Lenders). No failure on the part of the Agent or any other Guaranteed
Secured Party to exercise, and no delay in exercising, any right, power, or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

14. This Guaranty Agreement is for the benefit of the Guaranteed Secured Parties
and their successors and permitted assigns, and in the event of an assignment of
the Guaranteed Indebtedness, or any part thereof, the rights and benefits
hereunder, to the extent applicable to the Guaranteed Indebtedness so assigned,
may be transferred with such Guaranteed Indebtedness. This Guaranty Agreement is
binding not only on each Guarantor, but on each Guarantor’s successors and
assigns.

15. Each Guarantor recognizes that the Agent and the Lenders are relying upon
this Guaranty Agreement and the undertakings of each Guarantor hereunder and
under the other Loan Documents to which each is a party in making extensions of
credit to the Borrowers under the Credit Agreement and further recognizes that
the execution and delivery of this Guaranty Agreement and the other Loan
Documents to which each Guarantor is a party is a material inducement to the
Agent and the Lenders in entering into the Credit Agreement and continuing to
extend credit thereunder. Each Guarantor hereby acknowledges that there are no
conditions to the full effectiveness of this Guaranty Agreement or any other
Loan Document to which it is a party other than as may be set forth herein or in
the other Loan Documents.

16. Any notice or demand to any Guarantor under or in connection with this
Guaranty Agreement or any other Loan Document to which it is a party shall be
deemed effective if given to the Guarantor (care of the Parent Borrower) in
accordance with the notice provisions in the Credit Agreement.

 

GUARANTY AGREEMENT, Page 6



--------------------------------------------------------------------------------

17. Except as otherwise specifically provided in the Credit Agreement, each
Guarantor hereby waives promptness, diligence, notice of any default under the
Guaranteed Indebtedness, demand of payment, notice of acceptance of this
Guaranty Agreement, presentment, notice of protest, notice of dishonor, notice
of the incurring by any Borrower of additional indebtedness, and all other
notices and demands with respect to the Guaranteed Indebtedness and this
Guaranty Agreement.

18. THIS GUARANTY AGREEMENT, TOGETHER WITH ANY SUBSIDIARY JOINDER AGREEMENT,
EMBODIES THE FINAL, ENTIRE AGREEMENT OF EACH GUARANTOR, THE AGENT AND THE OTHER
GUARANTEED SECURED PARTIES WITH RESPECT TO EACH GUARANTOR’S GUARANTY OF THE
GUARANTEED INDEBTEDNESS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY AGREEMENT, TOGETHER WITH
ANY SUBSIDIARY JOINDER AGREEMENT, IS INTENDED BY EACH GUARANTOR, THE AGENT AND
THE OTHER GUARANTEED SECURED PARTIES AS A FINAL AND COMPLETE EXPRESSION OF THE
TERMS OF THE GUARANTY AGREEMENT, AND NO COURSE OF DEALING AMONG ANY GUARANTOR,
AGENT AND ANY OTHER GUARANTEED SECURED PARTY, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS AMONG ANY GUARANTOR, THE AGENT AND ANY
OTHER SECURED PARTY. This Guaranty Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or email or other electronic means (including a
“.pdf” or “.tif” file) shall be effective as delivery of a manually executed
counterpart of this Guaranty Agreement.

19. This Guaranty Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

20. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT (EXCLUDING THE ENFORCEMENT OF THE SECURITY DOCUMENTS TO THE
EXTENT SUCH SECURITY DOCUMENTS EXPRESSLY PROVIDE OTHERWISE), OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF SUCH PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF SUCH PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

21. Keepwell. Subject to the Guarantee Reallocation, each Qualified Keepwell
Provider hereby jointly and severally absolutely, unconditionally, and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 21 for the
maximum amount of such

 

GUARANTY AGREEMENT, Page 7



--------------------------------------------------------------------------------

liability that can be hereby incurred without rendering its obligations under
this Section 21, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer or under any other
local law limitation set forth in any applicable Subsidiary Joinder Agreement,
and not for any greater amount). The obligations of each Qualified Keepwell
Provider under this Section 21 shall remain in full force and effect until the
Date of Full Satisfaction. Each Qualified Keepwell Provider intends that this
Section 21 constitute, and this Section 21 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

22. EACH GUARANTOR SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE (LIMITED TO ONE COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE, AND ONE
ADDITIONAL COUNSEL IN EACH JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED OR
ANY PROCEEDINGS ARE HELD AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF
INTEREST, ONE ADDITIONAL COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE), INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE SYNDICATION OF THE COMMITMENTS OR THE LOANS, THE EXECUTION
OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS,
ANY OTHER ACQUISITION PERMITTED UNDER THE CREDIT AGREEMENT OR ANY OTHER
TRANSACTIONS CONTEMPLATED THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV)
ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM
THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF, OR A MATERIAL BREACH
OF ANY OBLIGATION UNDER THE LOAN DOCUMENTS BY, SUCH INDEMNITEE AS DETERMINED BY
A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION OR ANY
DISPUTE SOLELY AMONG THE INDEMNITEES (OTHER THAN A COMMITMENT PARTY, AN ARRANGER
OR THE ADMINISTRATIVE AGENT ACTING IN THEIR RESPECTIVE CAPACITY AS SUCH) AND NOT
ARISING OUT OF ANY ACT OR OMISSION OF THE PARENT BORROWER, ROTHSAY, THE SELLER
OF ROTHSAY OR ANY OF THEIR AFFILIATES OR RELATED TO THE PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS OR VIOLATIONS OF ENVIRONMENTAL LAWS THAT FIRST OCCUR AT A
PROPERTY OWNED OR LEASED BY PARENT BORROWER OR ITS SUBSIDIARIES AFTER SUCH
PROPERTY IS TRANSFERRED TO AN INDEMNITEE OR ITS SUCCESSORS OR ASSIGNS

 

GUARANTY AGREEMENT, Page 8



--------------------------------------------------------------------------------

BY WAY OF A FORECLOSURE, DEED–IN–LIEU OF FORECLOSURE OR SIMILAR TRANSFER.
NOTWITHSTANDING THE FOREGOING, EACH INDEMNITEE SHALL BE OBLIGATED TO REFUND AND
RETURN ANY AND ALL AMOUNTS PAID BY YOU UNDER THIS PARAGRAPH TO SUCH INDEMNITEE
FOR ANY SUCH FEES, EXPENSES OR DAMAGES TO THE EXTENT SUCH INDEMNIFIED PERSON IS
NOT ENTITLED TO PAYMENT OF SUCH AMOUNT IN ACCORDANCE WITH THE TERMS HEREOF.

23. Notwithstanding any other provision contained herein or in any other Loan
Document, if a “secured creditor” (as that term is defined under the Bankruptcy
and Insolvency Act (Canada) (the “BIA”) is determined by a court of competent
jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then each Canadian Loan Party’s Obligations, to the
extent such Obligations are secured, shall be several obligations and not joint
or joint and several obligations.

24. Each Guarantor hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent as creditor in its own right and not as representative
of the other Secured Parties, its Parallel Debt (as defined in the Credit
Agreement). Section 10.19 (Parallel Debt (Covenant to pay the Administrative
Agent)) of the Credit Agreement is incorporated herein by reference and shall be
deemed to be part of the Guaranty Agreement and the terms thereof shall
constitute valid and binding agreements of the Guarantor, enforceable against
the Guarantor.

[signature pages to follow]

 

GUARANTY AGREEMENT, Page 9



--------------------------------------------------------------------------------

EXECUTED as of the first date written above.

 

GUARANTORS: DARLING INTERNATIONAL INC. By:   /s/ Colin Stevenson   Name:   Colin
Stevenson   Title:   Executive Vice President and     Chief Financial Officer
GRIFFIN INDUSTRIES LLC By:   /s/ Colin Stevenson   Name:   Colin Stevenson  
Title:   Executive Vice President and     Chief Financial Officer DARLING
NATIONAL LLC By:   /s/ Colin Stevenson   Name:   Colin Stevenson   Title:  
Executive Vice President and     Chief Financial Officer DARLING NORTHSTAR LLC
By:   /s/ Colin Stevenson   Name:   Colin Stevenson   Title:   Executive Vice
President and     Chief Financial Officer DARLING GLOBAL HOLDINGS INC. By:   /s/
Colin Stevenson   Name:   Colin Stevenson   Title:   Executive Vice President
and     Chief Financial Officer

[Signature Page to Second Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

CRAIG PROTEIN DIVISION, INC. By:   /s/ Colin Stevenson   Name:   Colin Stevenson
  Title:   Executive Vice President and     Chief Financial Officer DARLING AWS
LLC By:   /s/ Colin Stevenson   Name:   Colin Stevenson   Title:   Executive
Vice President and     Chief Financial Officer TERRA HOLDING COMPANY By:   /s/
Colin Stevenson   Name:   Colin Stevenson   Title:   Executive Vice President
and     Chief Financial Officer TERRA RENEWAL SERVICES, INC. By:   /s/ Colin
Stevenson   Name:   Colin Stevenson   Title:   Executive Vice President and    
Chief Financial Officer EV ACQUISITION, INC. By:   /s/ Colin Stevenson   Name:  
Colin Stevenson   Title:   Executive Vice President and     Chief Financial
Officer

[Signature Page to Second Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

DARLING INTERNATIONAL CANADA INC. By:   /s/ Colin Stevenson   Name:   Colin
Stevenson   Title:   Executive Vice President and     Chief Financial Officer
DARLING INTERNATIONAL NL C.V. By:   /s/ John Sterling   Name:   John Sterling  
Title:   Director DARLING INTERNATIONAL NETHERLANDS B.V. By:   /s/ Colin
Stevenson   Name:   Colin Stevenson   Title:   Director A By:   /s/ Dirk Stolp  
Name:   Dirk Stolp   Title:   Director B DARLING INTERNATIONAL NL HOLDINGS B.V.
By:   /s/ Colin Stevenson   Name:   Colin Stevenson   Title:   Director A By:  
/s/ Dirk Stolp   Name:   Dirk Stolp   Title:   Director B

[Signature Page to Second Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

AGENT: JPMORGAN CHASE BANK, N.A.,
as Agent for the Secured Parties By:   /s/ Brian McDougal   Name:   Brian
McDougal   Title:   Senior Vice President     JPMorgan Chase Bank, N.A.

[Signature Page to Second Amended and Restated Guaranty Agreement]